Citation Nr: 0732211	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-20 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for hyperopia with 
defective vision.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for bilateral optic 
atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1974 to July 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Waco RO.  A videoconference hearing 
was held before the undersigned in July 2007; a transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

At the July 2007 videoconference hearing, the veteran 
testified that he initially (beginning in the 1970's) 
received treatment for his claimed eye disabilities and COPD 
at the Amarillo VA Medical Center (VAMC); that he next sought 
treatment at the Lubbock VAMC; and that he continued to be 
treated there until he began going to the Dallas VAMC in 
1994.  A review of the record revealed that only the Dallas 
VAMC records were requested, and that there was no specific 
request for records prior to 1994.  Amarillo and Lubbock VA 
records, particularly if they reveal treatment for the 
claimed disabilities soon after the veteran's separation from 
service, may contain evidence pertinent to the veteran's 
claims.  As VA medical records are constructively of record, 
they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file complete copies of 
records of any treatment the veteran 
received for eye disability or COPD at 
the Amarillo and Lubbock VAMCs from the 
time of his separation from service until 
1994.

2.  The RO should arrange for any further 
development suggested by the response to 
the request above, and then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

